Citation Nr: 1549745	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-03 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral elbow arthritis.

6.  Entitlement to service connection for bilateral hand arthritis.

7.  Entitlement to service connection for a bilateral foot disability, to include incurvated and ingrown toenails.

8.  Entitlement to service connection for left shoulder arthritis.

9.  Entitlement to service connection for right shoulder arthritis.

10.  Entitlement to service connection for diabetes mellitus, including as due to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his fiancé


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to February 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO in Columbia, South Carolina.  The Veteran testified from Columbia, South Carolina, at a May 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the May 2015 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the videoconference Board hearing, the Veterans Law Judge specifically noted the issues on appeal, then sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge informed that current diagnoses and/or nexus opinions establishing that the conditions for which the Veteran was seeking service connection are related to service or a service-connected disability were needed to substantiate the claims.  The Veterans Law Judge notified the Veteran specifically regarding the need for nexus medical opinions and current diagnoses to support his claims; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. 
§ 3.103; Bryant at 496-97.


In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for bilateral foot arthritis to service connection for a bilateral foot disability, to include incurvated and ingrown toenails, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for PTSD, diabetes mellitus, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A November 2006 RO rating decision denied service connection for PTSD, finding that there was no current diagnosis of PTSD and no verified in-service stressor.

2.  New evidence received since the November 2006 rating decision relates to an unestablished fact of a current PTSD diagnosis that is necessary to substantiate a claim for service connection for PTSD.

3.  The Veteran is currently diagnosed with hypertension.

4.  There was no in-service cardiovascular injury or disease, and symptoms of hypertension did not begin during active service and were not chronic in service. 

5.  The hypertension did not manifest to a compensable degree within one year of active service.

6.  Symptoms of hypertension were not continuous since service.

7.  The Veteran is currently diagnosed with obstructive sleep apnea.

8.  The Veteran did not sustain an injury or disease manifested by sleep apnea during service.

9.  A currently diagnosed right shoulder disability is not related to an in-service injury or disease, including the in-service right shoulder football injury.

10.  The Veteran does not have a currently diagnosed left shoulder disability that may be attributed to an in-service injury or disease.

11.  The Veteran does not have a currently diagnosed bilateral hand or elbow disability that may be attributed to an in-service injury or disease.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the November 2006 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).

3.  Hypertension was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

4.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).

5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).

6.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).

7.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).

8.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision reopens and remands the PTSD issue on appeal, and as the instant decision remands the issues of service connection for diabetes mellitus and a bilateral foot disability, no further discussion of VA's duties to notify and to assist is necessary concerning those issues.

In January 2011, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2011 rating decision from which this appeal arises.  Further, the issues were readjudicated in a December 2012 statement of the case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA shoulder examination in December 2012.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.

The Board notes that VA did not obtain an examination or opinion concerning the advanced sleep apnea, hypertension, and bilateral elbow and hand arthritis.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board concludes that such VA medical examinations are not necessary to render a decision on these issues.

As will be discussed below, for many of the advanced disabilities, the evidence of record does not reflect that such disabilities have been currently diagnosed.  Further, where there is a currently diagnosed disability, such as in the case of hypertension and sleep apnea, the evidence does not reflect any relevant events, injuries, and/or diseases in service that may be related to the disabilities.  As such, remand for VA examinations as to these advanced disabilities is not required under McLendon.  Id.

All relevant documentation has been secured or adequately attempted to be secured, including VA treatment (medical) records, and all relevant facts have been developed.  VA attempted to obtain any outstanding Social Security Administration (SSA) records and was informed by SSA in December 2011 that there were no available records.  The Veteran has advanced receiving private treatment for various disabilities prior to receiving VA care.  

To date, including at the Board videoconference hearing, the Veteran has not identified these private physicians and/or provided the appropriate release forms to obtain any outstanding treatment records.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As the Veteran has not provided any information concerning the advanced private medical treatment, and as the Veteran has not conveyed that these records contain relevant information which would assist the Board in deciding the issues on appeal, the Board need not remand to attempt to obtain these records.

There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for PTSD

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

A November 2006 RO rating decision denied service connection for PTSD due to the lack of a PTSD diagnosis and no verifiable in-service stressor.  The Veteran did not file a timely NOD following the November 2006 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the November 2006 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the November 2006 rating decision denying service connection for PTSD, VA has received additional VA treatment records.  Multiple VA treatment records, including a May 2012 VA mental health note, reflect that the Veteran has a current diagnosis of PTSD.  Such evidence relates to an unestablished fact of a current PTSD diagnosis that is necessary to substantiate a claim for service connection for PTSD.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not a chronic disease, and the presumptive service connection provisions do not apply.  Id.  While arthritis is a chronic disease, as will be discussed below, the Veteran is not currently diagnosed with arthritis in any joint.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Hypertension

The Veteran has advanced that the currently diagnosed hypertension is related to service.  At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  Multiple VA treatment records reflect that the Veteran is currently diagnosed with, and receives treatment for, hypertension.

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015).  The record reflects that the Veteran received numerous blood pressure readings throughout service.  Such readings include the following:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Oct 84
110/
80
Apr 87
120/
80
Jan 85
120/
70
Oct 87
98/
68
Jan 85
120/
74
Oct 87
117/
53
Jan 85
130/
80
Oct 87
96/
74
Feb 85
120/
80
Oct 87
110/
70
Feb 85
110/
60
Dec 87
104/
58
Feb 85
100/
60
Jan 88
102/
78
Feb 85
120/
70
Mar 88
128/
70
Feb 85
160/
70
Aug 88
122/
80
Mar 85
112/
68
Sep 88
130/
90
Mar 85
100/
70
Sep 88
130/
90
Jun 85
124/
84
Sep 88
100/
68
Jul 85
114/
68
Nov 88
102/
68
Jul 85
98/
64
Jan 89
122/
68
Jul 85
122/
70
Jan 89
112/
88
Jul 85
100/
60
May 91
130/
76
Aug 85
102/
64
May 91
110/
68
Oct 85
124/
74
May 91
120/
70
Oct 85
100/
70
May 91
135/
75
Feb 86
122/
80
May 91
138/
78
Apr 86
110/
58
May 91
117/
61
May 86
118/
68
May 91
130/
76
May 86
110/
80
Sep 91
112/
60
Jul 86
110/
60
Sep 91
118/
76
Aug 86
121/
79
Sep 91
127/
75
Aug 86
104/
70
Dec 91
110/
70
Oct 86
122/
80



Oct 86
100/
80




As to diastolic blood pressure, most of the readings taken in service were in the 60 to 80 mm. ranges, with only two readings at 90 mm.  As such, the evidence does not reflect that the diastolic blood pressure readings were "predominantly" 90 mm. or greater during service.  The systolic blood pressure readings primarily fell within the 100 to 130 mm. range, and a systolic blood pressure reading of 160 mm. was only recorded once during the Veteran's service; therefore, the Board does not find that the systolic blood pressure readings were "predominantly" 160 mm. or greater.  Further, the service treatment records do not reflect that the Veteran was ever diagnosed with, treated for, or displayed recurrent symptoms of high blood pressure in service.  There is also no indication of an in-service cardiovascular injury or disease.

A March 2010 VA treatment record noted that the Veteran had a history of hypertension.  In a VA release form, the Veteran noted beginning care for high blood pressure in 2000.  The transcript from the May 2015 Board videoconference hearing also reflects that the Veteran believed that hypertension was first diagnosed by a civilian doctor in 2000.

When asked if there was a diagnosis of high blood pressure/hypertension in service, the Veteran testified that low blood pressure was noted a few times in service, but high blood pressure was not.  Further, the Veteran did not remember, and the service treatment records do not reflect, being placed on blood pressure medications during service or otherwise receiving treatment for hypertension.  The Veteran did not testify to any cardiovascular injury or disease during service.

After a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, had continuous symptoms since service, or was caused by an in-service cardiovascular injury or disease.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and the Veteran has advanced not being diagnosed with hypertension until sometime in 2000.  The Veteran underwent numerous blood pressure tests throughout service, which included only minimal elevated readings, and was never diagnosed with and/or treated for hypertension.  Service treatment records do not convey any cardiovascular injury or disease during service, and the available VA treatment records do not reflect that any medical professional has opined that the Veteran, in fact, had hypertension in service.

Considering the evidence of record, as the Veteran's last period of honorable service ended in February 1992, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in February 1992.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension approximately eight years after service.  The approximately eight year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the lack of diagnosis in service, even after a few particularly high readings, the Veteran's testimony that hypertension was diagnosed in 2000, and the VA release form indicating that the Veteran began receiving care for high blood pressure in 2000.

As to direct service connection, the Board notes that the evidence of record does not reflect any in-service cardiovascular injury or disease.  While the Veteran did have a few high blood pressure readings in service, the vast majority of the 50 plus readings were within the normal blood pressure range (and in some instances were below normal).  At the May 2015 Board videoconference hearing, the Veteran did not testify to having any cardiovascular injury or disease during service.  Further
VA treatment records do not reflect that any VA physician has tied the currently diagnosed hypertension to an event, injury, or disease in service, and the Veteran did not testify that any such opinion has been rendered by a VA or private physician.

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran has advanced that sleep apnea originated in service.  Initially, the Board finds that the Veteran has a current sleep apnea disability.  The Veteran underwent a VA sleep study in January 2012.  The report reflects that a polysomnogram was conducted showing abnormal results.  The Veteran was diagnosed with moderate obstructive sleep apnea.  

Next, after a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that the onset of symptoms of obstructive sleep apnea originated in service and/or that the Veteran had a disease or injury manifested by sleep apnea during service.  The Board notes that "apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).

The Veteran's service treatment records do not reflect that the Veteran was diagnosed with sleep apnea, or any sleeping disorder, during service.  Further, the records do not convey that the Veteran complained of, or was treated for, cessation of breathing while sleeping, snoring, or any other symptoms which may have been related to sleep apnea.  The December 1991 service separation examination reflects that the Veteran was not diagnosed with any sleeping disability.  The service treatment records also do not reflect any disease or injury manifested by sleep apnea during service.

The January 2012 polysomnography report conveys that the Veteran advanced symptoms of snoring, pauses in breathing, restless sleep, day time sleepiness, anxiety, and restless leg.  Upon examination, the Veteran was noted to have one central apnea and 60 obstructive apneas.  Sleep was fragmented.  No significant cardiac arrhythmias were observed, and no significant leg movements were seen.  Loud snoring was heard.  Neither this VA treatment record, nor any other VA treatment record received by VA, reflects that the currently diagnosed obstructive sleep apnea was related to service.

At the May 2015 Board videoconference hearing, the Veteran testified to not being treated for sleep apnea in service.  Further, the Veteran stated, "after I got out the military I didn't know anything about sleep apnea."  When asked what, if any, symptoms the Veteran had in service, the Veteran noted dozing during classroom trainings, sleeping for the entire day when having a day off, and having night sweats.  The Veteran did not advance any disease or injury manifested by sleep apnea during service.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that the currently diagnosed obstructive sleep apnea is related to service.  Service treatment records do not reflect any disease or injury manifested by sleep apnea during service, and the Veteran has not advanced such an injury or disease.  No VA or private medical professional has indicated that the currently diagnosed obstructive sleep apnea may be related to service.  When asked about in-service symptoms, the Veteran only testified to a generalized tiredness and "night sweats."  The Veteran did not advance that anyone observed snoring or cessation breathing while he slept during service.  Further, the in-service "symptoms" advanced by the Veteran do not reflect the symptoms actually observed at the time of the January 2012 polysomnograph.  As there were no discernable sleep apnea symptoms and no disease or injury manifested by sleep apnea during service, the preponderance of the evidence is against a finding that the currently diagnosed obstructive sleep apnea is related to service, and the issue must be denied.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Shoulder Arthritis

The Veteran has advanced having arthritis in the right shoulder that is related to service.  Service treatment records from November 1987 reflect that the Veteran's right shoulder was injured during a football game.  A diagnosis of rotator cuff and deltoid strain was advanced.  No other service treatment records reflect any event, injury, or disease concerning the right shoulder.  Further, the December 1991 service separation examination is negative for any right shoulder disability.

A VA treatment record dated April 2011 reflects that the Veteran had no complaint of arthritic joint stiffness or swelling.  A January 2012 mental health treatment record conveys that the Veteran complained of a sharp, constant shoulder pain.  There was no indication as to the cause of the pain and it was noted that the Veteran was not taking any pain medication.  No other VA treatment records reflect that the Veteran has complained of, been treated for, or was diagnosed with a right shoulder disability, to include arthritis.

At the May 2015 Board hearing, the Veteran testified to first having shoulder problems in service.  The Veteran attributed the shoulder problems to events such as carrying a ruck sack, falling in ditches, and slipping and falling on the ice in upstate New York.  When asked about the diagnosed right shoulder strain in service, the Veteran was unable to recall the cause of the injury (football, as discussed above).  Further, the Veteran incorrectly testified to not being provided a shoulder X-ray after the accident.  Service treatment records reflect that the Veteran received a shoulder X-ray that was negative.  The Veteran testified to ceasing pain medication after the shoulder healed.  The Veteran was unable to recall how soon after service separation he sought treatment for the right shoulder; however, he did note receiving private treatment prior to having VA take over all medical care.  The Veteran advanced being placed on inflammation pills or simply being advised to limit activity.  There is no indication a private physician ever diagnosed the Veteran with right shoulder arthritis, or any other right shoulder disability, and/or that any current right shoulder disability was related to service.  

The Veteran received a VA shoulder examination in December 2012.  Under the question, "does the Veteran now have or has he/she ever had a shoulder and/or arm condition," the VA examiner noted that the Veteran was diagnosed with right shoulder sprain in-service in 1987.  The VA examiner explained that this was due to an in-service football injury.  No other right shoulder disability was diagnosed, and X-rays taken as part of the examination showed no arthritis or any other right shoulder disability.  

The December 2012 VA examination report reflects that the Veteran complained of pain in the right shoulder and there was objective evidence of painful motion in the right shoulder upon range of motion testing.  At the conclusion of the examination, the VA examiner opined that any current right shoulder disability was not related to the in-service right shoulder strain.  Specifically, the VA examiner noted that the 1987 right shoulder strain resolved, and there were no other shoulder complaints during service.  Further rationale was that there was no notation of a right shoulder disability at service separation, and there was no indication from the evidence of record that the symptoms of the 1987 right shoulder strain continued after service.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that any current right shoulder disability is related to service.  Service treatment records reflect that the Veteran was diagnosed with right shoulder strain early in service, and that the disability resolved in service.  No VA or private medical examiner has indicated that any right shoulder disability was related to service.  Specifically, a VA examiner opined that any current right shoulder disability is not related to the November 1987 right shoulder strain, as that disability resolved and there was no indication that any right shoulder symptoms continued through service or after service.

While the Veteran did advance having other right shoulder pains in service, due to falls on ice and carrying a ruck sack, the Board finds this testimony to be less than credible as it is general, and does not indicate specific injury but only avers to routine activity, and the Veteran never complained of, or received treatment for, such falls and injuries.  Service treatment records reflect that the Veteran sought treatment in service on multiple occasions for a variety of other complaints, including other orthopedic disabilities such as neck, back, knee, and foot issues.  The Board finds that, had the Veteran sustained any other right shoulder related incidents, the Veteran would have sought treatment as he had done many times before, and that the service treatment records in this case appear to be complete.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a right shoulder disability, other than the November 1987 right shoulder strain which resolved in service, weighs against a finding that the Veteran incurred a current right shoulder disability in service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

An additional factor weighing against the Veteran having any other right shoulder symptoms in service after the original right shoulder strain resolved is the fact that the Veteran was unable to recall when he first received private right shoulder treatment after service separation.  While the Board understands the Veteran not remembering exact dates of treatment considering the length of time since service separation, the Board finds that, had the Veteran being suffering right shoulder pain throughout and immediately after service, the Veteran would have remembered receiving right shoulder treatment soon after service.  Further, an April 2011 VA treatment record reflects that the Veteran denied having any arthritis symptoms at that time.  Available VA treatment records do not reflect that the Veteran complained of right shoulder pain until almost 20 years after service in January 2012.

As the evidence does not reflect that the Veteran had symptoms of a right shoulder disability after the November 1987 right shoulder strain resolved, as it does not appear that the Veteran received treatment for a right shoulder disability until some time had passed after service, and as a VA examiner has specifically opined that any current right shoulder disability is not related to the in-service right shoulder strain, the preponderance of the evidence is against a finding that any currently diagnosed right shoulder disability is related to service.  As the preponderance of the evidence is against service connection for a right shoulder disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Shoulder Arthritis

The Veteran has advanced having arthritis in the left shoulder that is related to service.  Service treatment records do not reflect complaint, symptoms, diagnosis, or treatment of a left shoulder disability in service.  Further, service treatment records do not convey an event, injury, or disease of the left shoulder in service.  As with the right shoulder, the December 1991 service separation examination is negative for any left shoulder disability.

As discussed above, a VA treatment record dated April 2011 reflects that the Veteran had no complaint of arthritic joint stiffness or swelling, while a January 2012 mental health treatment record conveys that the Veteran complained of a sharp, constant shoulder pain.  Again, there was no indication as to the cause of the pain and it was noted that the Veteran was not taking any pain medication.  No left should disability appears to have been diagnosed, and no other VA treatment records reflect that the Veteran has complained of, been treated for, or was diagnosed with a left shoulder disability, to include arthritis.

Also as previously discussed, the Veteran received a VA shoulder examination in December 2012.  The VA examination report reflects that while the Veteran did have some limitation of motion in the left shoulder, there was no objective evidence of painful motion.  The Veteran was not diagnosed with any left shoulder disability.

At the May 2015 Board hearing, the Veteran's testimony concerning the left shoulder was relatively the same as the testimony concerning the right shoulder.  The Veteran advanced first having shoulder problems in service.  Again, the Veteran attributed the shoulder issues to things such as carrying a ruck sack, falling in ditches, and slipping and falling on the ice in upstate New York.  As with the right shoulder, the Veteran testified to receiving private treatment prior to having VA take over all medical care.  As with the right shoulder, the Veteran advanced being placed on inflammation pills or simply being advised to limit activity; however, there is no indication a private physician ever diagnosed the Veteran with left shoulder arthritis, or any other left shoulder disability, and/or related a left shoulder disability to service.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that the Veteran is currently diagnosed with a left shoulder disability, to include arthritis.  The evidence also weighs against a finding that the Veteran had an in-service event, injury, or disease related to the left shoulder.  Service treatment records reflect no complaint, diagnosis, or treatment of a left shoulder disability.  No VA or private medical examiner has indicated that the Veteran has a current diagnosis of a left shoulder disability, and/or that any such left shoulder disability was related to service.  In December 2012, a VA examiner did not diagnosis the Veteran with a left shoulder disability.

While the Veteran did advance having left shoulder pains in service, due to falls on ice and carrying a ruck sack, as with the right shoulder, the Board finds this testimony to be less than credible as there is no indication the Veteran ever complained of, or received treatment for, such falls and injuries.  Again, service treatment records reflect that the Veteran sought treatment in-service for a variety of other complaints, including other orthopedic disabilities such as neck, back, knee, and foot issues.  As with the right shoulder, the Board finds that, had the Veteran undergone any left shoulder related incidents, the Veteran would have sought treatment as he had done for a number of other orthopedic disabilities, including the right shoulder.  The absence of any in-service complaint, finding, or reference to treatment of a left shoulder disability weighs against a finding that the Veteran incurred a left shoulder disability in service.  Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ, 731 F.3d at 1315-18 (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski, 24 Vet. App. at 224 (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

As with the right shoulder, an additional factor weighing against the Veteran having any left shoulder symptoms in service is the Veteran's inability to recall when first receiving private left shoulder treatment after service separation.  Per the above discussion, while the Board understands the Veteran not remembering exact dates of treatment considering the length of time since service separation, the Board finds that, had the Veteran being suffering left shoulder pain throughout and immediately after service, the Veteran would have recalled receiving left shoulder treatment soon after service.  Further, the Veteran denied having any arthritis symptoms in an April 2011 VA treatment record, and available VA treatment records do not reflect that the Veteran complained of left shoulder pain until January 2012.

As the evidence does not reflect that the Veteran has a current diagnosis of a left shoulder disability, and as the evidence of record does not reflect that the Veteran had a left shoulder event, injury, or disease in service, the preponderance of the evidence is against a finding that the Veteran has a left shoulder disability related to service, and service connection must be denied.  As the preponderance of the evidence is against service connection for a left shoulder disability, to include arthritis, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hand and Elbow Arthritis

The Veteran has advanced having arthritis in both hands and elbows related to service.  At the outset, the Board notes that the Veteran is currently service-connected for a crush injury of the right index finger, which was originally claimed as service connection for a right hand disability.

A May 1991 service treatment record reflects that the Veteran complained of numbness in the right upper extremity from the elbow to the fingers.  Upon examination, no deformity in the arm was noted and the Veteran had full grip strength.  A diagnosis of probable vascular compromise of the right upper extremity was advanced.  The Veteran was to be referred to the vascular surgery clinic in one week if the condition had not improved.  The service treatment records reflect that the Veteran was not subsequently referred to the vascular surgery clinic, and it does not appear the Veteran ever subsequently complained of numbness in the hands or elbow.  As such, the Board finds this was an isolated vascular incident that subsequently resolved, and not an in-service hand or elbow orthopedic injury or disease related to a current hand or elbow disability.

Service treatment records reflect that in September 1988 the Veteran complained of right finger pain after sustaining a crush injury by slamming the finger in a door at work.  The Veteran was diagnosed with a crush injury to the finger.  No other service treatment records reflect that the Veteran had a right or left hand or elbow injury in service.  Further, the December 1991 service separation examination does not convey any diagnosed bilateral hand or elbow disability not already service-connected.

In September 2005, the Veteran received a VA bone examination.  The VA examiner noted that the Veteran had sustained a crushing injury to the right index finger when it was mashed in a door while the Veteran was performing in-service job responsibilities.  X-rays taken as part of the examination were normal.  At the conclusion of the examination the Veteran was diagnosed with a crushed right index finger.  

The Veteran received another VA examination in November 2009.  The examination report reflects that the Veteran noted the injury was to the tip of the right index finger.  Further, the Veteran advanced having suffered no additional injury to the finger or right hand.  Upon examination the Veteran advanced having pain in the right index finger on a daily basis.  There was no mention of pain anywhere else in the hand, although the Veteran did convey having flare-ups of pain in both the right finger and hand when the weather changed.  Inspection of the right hand showed that abnormalities were limited to the right index finger.  At the conclusion of the examination, the Veteran was again diagnosed with a prior crush injury to the right index finger.

As addressed twice above, a VA treatment record dated April 2011 reflects that the Veteran had no complaint of arthritic joint stiffness or swelling.  Further, in a January 2012 mental health treatment record, the Veteran complained of pain in the feet, shoulders, and left chest, but made no mention of pain in the hands or elbows.  No available VA treatment records reflect that the Veteran has complained of, been treated for, or was diagnosed with a bilateral hand (other than the service-connected right finger) or bilateral elbow disability, to include arthritis.

The transcript from the May 2015 Board videoconference hearing reflects that the Veteran initially denied being diagnosed with any elbow problems in service; however, when subsequently asked when the elbow problems began, the Veteran testified to first noticing elbow disability symptoms in service on or about 1985 or 1986.  When asked the cause of these problems, the Veteran testified to slipping and falling while learning how to ski, and having to work in the cold climate in both upstate New York and South Korea.  The Veteran did not remember ever having to go to sick call for treatment of an elbow issue; however, the Veteran advanced receiving over the counter medications to treat inflammation.  The Board notes that the Veteran currently takes the anti-inflammatory medication Acetaminophen; however, there is no indication from the evidence of record that the medication was prescribed to treat an elbow or hand disability, particularly considering that VA treatment records do not reflect a diagnosis of either.  Further, the Veteran testified to being told that the advanced elbow symptoms are "like arthritis."  The Veteran did not testify as to whether it was a private or VA physician who likened the symptoms to arthritis.  The Veteran also advanced purchasing elbow braces; however, this was done of his own accord and was not prescribed by a physician.

As to the hands, the Veteran first testified to being exposed to cold temperatures in service; however, the Veteran noted that there was no diagnosis of any cold weather hand injuries in service.  The Veteran testified that he thought the cold weather aches might be like arthritis.  When asked if he went to sick call for hand injuries, the Veteran could not remember such an instance (other than the service-connected right index finger).  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that the Veteran is currently diagnosed with a bilateral elbow and/or hand disability, to include arthritis.  The evidence also weighs against a finding that the Veteran had an in-service event, injury, or disease related to the right or left elbows and/or hands, other than the crush injury of the right index finger for which the Veteran has already been service connected.  Service treatment records reflect no complaint, diagnosis, or treatment of a bilateral elbow or hand disability, other than the aforementioned right index finger injury.  As discussed above, while there was a complaint of numbness in the right hand and elbow on one occasion, this was attributed to an isolated vascular incident which subsequently resolved.  No VA or private medical physician has indicated that the Veteran has a current diagnosis of a bilateral hand (other than the right index finger) disability and/or a bilateral elbow disability, and/or that any such disabilities were related to an event, injury, or disease in service.  The reports from the September 2005 and November 2009 VA hand examinations reflect that the Veteran was only diagnosed with the now service-connected right index finger crush injury.  Further, the November 2009 VA examination report conveys that the Veteran denied any other right hand injury.

While the Veteran did advance having bilateral hand and elbow issues in service, the Board finds this testimony to be less than credible as there is no indication the Veteran ever complained of, or received treatment for, bilateral hand or elbow issues other than those addressed above.  As previously discussed, the service treatment records, which appear to be complete, reflect that the Veteran sought treatment in-service for a variety of complaints, including other orthopedic disabilities such as neck, back, knee, and foot issues.  Again, the Board finds that, had the Veteran undergone any other bilateral hand or shoulder incidents, the Veteran would have sought treatment as he had done for a number of other orthopedic disabilities.  As discussed, the Veteran did seek treatment on two occasions for right index finger pain and right hand and elbow numbness.  The absence of any additional in-service complaint, finding, or reference to treatment for a bilateral elbow or hand disability, other than those discussed above, weighs against a finding that the Veteran incurred a such an event, injury, or disease in service.  Kahana at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ at 1315-18 (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski at 224 (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

As with the shoulder issues discussed above, additional factors weighing against the Veteran having additional symptoms of bilateral hand or elbow disabilities in service and/or additional hand or elbow events, injuries, or diseases occurring in service, other than those discussed above, include the Veteran denying any other right hand injuries during a VA hand examination, VA treatment records reflecting that the Veteran had complained of pain in the feet, shoulders, and left chest in a January 2012 mental health treatment record but nowhere else (i.e. not in the hands or elbows), and the fact that no VA or private physician has opined that any current hand or elbow disability is related to service.

As the evidence does not reflect that the Veteran has a current diagnosis of a bilateral hand or elbow disability (other than the currently service connected right index finger crush injury), and as the evidence of record does not reflect that the Veteran had a hand or elbow event, injury, or disease in service (other than those addressed above), the preponderance of the evidence is against a finding that the Veteran has a bilateral elbow and/or hand disability related to service, and the issues must be denied.  As the preponderance of the evidence is against service connection for a bilateral elbow and/or hand disability, to include arthritis, the benefit of the doubt doctrine does not apply, and the issues must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.

Service connection for a right shoulder disability, to include arthritis, is denied.

Service connection for a left shoulder disability, to include arthritis, is denied.

Service connection for a bilateral elbow disability, to include arthritis, is denied.

Service connection for a bilateral hand disability, to include arthritis, is denied.


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Service Connection for Diabetes Mellitus

The Veteran has not received a VA diabetes mellitus examination.  At the May 2015 Board videoconference hearing, the Veteran testified that at least one doctor advanced that the currently diagnosed diabetes mellitus may be related to the service-connected duodenal ulcer; therefore, the Board finds that a remand to obtain a VA diabetes mellitus examination and opinion is warranted.

Service Connection for PTSD

The Veteran has not received a VA PTSD examination.  Throughout the course of this appeal, the Veteran has conveyed the following potential in-service stressors, all of which are advanced to have occurred while the Veteran was stationed in South Korea.  First, the Veteran has advanced being assaulted by a fellow service member while in South Korea.  A June 1989 service treatment record notes that the Veteran reported being the victim of a minor assault at the Joint Security Area in South Korea.  Further, some VA treatment records indicate that the currently diagnosed PTSD may be related to this advanced personal assault.

Second, the Veteran advanced being the driver during missions involving the transportation of defecting North Koreans.  The Veteran has stated that such missions were particularly stressful due to the danger involved.  VA has received an Army Commendation Medal certificate dated November 1989 which conveys that the Veteran received an award for "quick and independent thinking [which] insured the safety of his passengers while in a high threat area and materially reduced the congestion in the Joint Security Area when it was felt that the North Korean People's Army would respond to the defection with force."  Third, the Veteran advanced seeing the bodies of North Koreans who had attempted to defect.  Again, some VA treatment records indicate that the currently diagnosed PTSD may be related to these incidents.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2015).

As the Veteran's exposure to the bodies of executed North Korean defectors, along with the stress of the dangerous defector transport missions, may be related to the fear of hostile military or terrorist activity, the Board finds remand for a PTSD examination and opinion to be warranted.  

Service Connection for a Bilateral Foot Disability

The Veteran has also not received a VA foot examination addressing whether the Veteran has a bilateral foot disability other than the currently service-connected left great toe fracture.  In April 2012, the Veteran received a VA podiatry consultation.  Upon examination the Veteran was noted to have bilateral incurvated toenails.  Additionally, other VA treatment records, including a December 2011 VA treatment record, have diagnosed the Veteran with ingrown toenails on the left foot.  Further, the Veteran has advanced having foot pain on multiple occasions.

At the May 2015 Board videoconference hearing, the Veteran advanced losing toenails in service, which subsequently became ingrown after growing back.  A March 1985 service treatment record reflects that the Veteran's left great toenail was removed after a sandbag was dropped on it.  Further, an October 1985 service treatment record conveys that the Veteran was diagnosed with "bruised balls of feet" after complaining that the right knee and ankle hurt from road marching and hill climbing.  As the Veteran received treatment for bilateral foot issues in service, including the loss of a toenail on the left foot and bilateral bruising on the balls of the feet, and as the Veteran has a current diagnosis of incurvated and ingrown toenails that the Veteran has attributed to the in-service treatment, the Board finds remand for a VA foot examination to be warranted. 

Outstanding Military Hospital Records

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).

As discussed above, the Veteran has advanced being assaulted by a fellow service member while stationed in South Korea.  At the May 2015 Board videoconference hearing, the Veteran testified to receiving overnight treatment for a concussion at "Camp Howe or another."  The Board notes that there was formally a Camp Howze in South Korea.  On remand the AOJ should attempt to obtain any treatment records from Camp Howze concerning the Veteran.  The Board notes that the Veteran was first transferred to Korea in May 1989 and a service treatment record reflects that the Veteran complained of being assaulted in June 1989.  As such, the AOJ should concentrate the search on the period from May to June 1989.

Also at the hearing the Veteran testified to receiving private treatment for a variety of issues prior to moving all treatment to VA.  The Veteran did not identify any specific doctors or testify that that any such doctors had relevant records that would assist VA in deciding the issues on appeal.  While on remand the Veteran should be given the opportunity to provide information as to any former private physicians that the Veteran believes may have relevant evidence that will assist VA in addressing the remanded issues.  Additionally, while on remand the AOJ should obtain any outstanding VA treatment records for the period on and after December 2012.

Accordingly, the issues of service connection for PTSD, diabetes mellitus, and a bilateral foot disability are REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for PTSD, diabetes mellitus, and/or a bilateral food disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the aforementioned issues, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate entity and request that a search be made of the records of Camp Howze in Korea, for the relevant time period (May to June 1989), for any entries pertaining to medical treatment of the Veteran for an assault and/or a concussion.  If no records are located, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's PTSD, diabetes mellitus, and bilateral foot disabilities, not already of record, for the period on and after December 2012.

4.  Then, schedule the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

PTSD

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether the symptoms are related to any identified stressor that is not related to fear of hostile military or terrorist activity. 

"Fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

Stressors advanced by the Veteran that should be addressed include 1) being assigned dangerous driving missions to transport defecting North Koreans, 2) seeing the bodies of executed North Korean defectors, and 
3) being assaulted by a fellow service member while stationed in South Korea.

If any non-PTSD mental disability is diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed mental disability had its onset during active service, including as due to one of the aforementioned stressors.

Bilateral Foot Disability

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed bilateral foot disability, including any incurvated and/or ingrown toenails, had its onset during a period of active service, including as due to the diagnosed in-service bruised balls of feet and/or having a sandbag dropped on the left foot in service resulting in toenail removal?


Diabetes Mellitus

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed diabetes mellitus had its onset during a period of active service?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected duodenal ulcer caused the currently diagnosed diabetes mellitus?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected duodenal ulcer aggravated (that is, permanently worsened in severity) the currently diagnosed diabetes mellitus?

If it is the examiner's opinion that there is aggravation of the currently diagnosed diabetes mellitus, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Then, readjudicate the issues of service connection for PTSD, a bilateral foot disability, to include incurvated and ingrown toenails, and diabetes mellitus, including as due to service-connected duodenal ulcer.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


